CULPEPPER, Judge.
For the reasons assigned in our decision rendered this day in the companion case of LeDay, Jr. v. New York Fire & Marine Underwriters, Inc., et al., La.App., 203 So. 2d 562, the judgment appealed in the present case is reversed and set aside.
It is now ordered, adjudged and decreed that there be judgment herein in favor of the plaintiff, Lovenia Wilson, and against the defendants, Dr. Robert B. Thompson and New York Fire & Marine Underwriters, Inc., jointly, severally and in solido, in the sum of $150 for the benefit of the minor, Berneila Gallow, and for the additional sum of $66 medical expense, together with legal interest from date of judicial demand until paid. It is further ordered that defendants pay all costs in the lower court as well as the costs of this appeal.
Reversed and rendered.